      Case 4:19-cr-00087-MWB Document 46 Filed 05/08/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     No. 4:19-CR-00087

     v.                                       (Judge Brann)

NIGEL BROADUS,

          Defendant.

                                 ORDER

    AND NOW, this 8th day of May 2020, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

    1.    Magistrate Judge William Arbuckle’s Memorandum Opinion (Doc.

          35) is ADOPTED AS MODIFIED by the Memorandum Opinion

          accompanying this instant Order.

    2.    Defendant Nigel Broadus’s Motion for Reconsideration of this

          Honorable Court’s Order of April 7, 2020 (Doc. 37) is DENIED.

                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
